THEATTORNEYGENERAI,
                       0F TEXAS


                         September 15, 1977




Honorable Joe Resweber                    Opinion No. H-1054
County Attorney
Harris County Courthouse                  Re: Whether a sheriff or
Houston, Texas 77002                      constable can recover the
                                          cost of postage incurred
                                          when service of citation is
                                          by mail.

Dear   Mr.   Resweber:

     You have requested our opinion concerning whether a sher-
iff or constable can recover the cost of postage incurred when
service of citation is by mail.

       Article 3933a, V.T.C.S., provides in part:

             Sheriffs and Constables    shall receive the
             following fees:

               For each person, corporation or legal
             entity, on whom service of citation, sub-
             poena, summons, or process not otherwise
             provided for, is performed and return
             made, including mileage, if any, a fee of

                (a) Small Claims Courts        $4.00
                (b) All other Courts           $8.00

     Rule 106, Tex. R. Civ. P., provides for personal service,
substituted service, service by mail, "or in any other manner
which will be reasonably effective to give the defendant notice
of the suit." Rule 116, Tex. R. Civ. P., provides for citation
by publication.  In Cook v. Jones, 521 S.W.2d 335 (Tex. Civ. App.
-- Dallas 1975, writ ref'd n.r.e.), the court stated in dicta
that the sheriff or constable could normally recover the costs
of publication "as he may charge a fee for serving other ci-
tations."  521 S.W.Zd at 338. Apparently the court viewed
Rule 116 as providing for service not contemplated under ar-
ticle 3933a. However, article 3933a was clearly intended to
apply to personal service, and service by mail is provided for
by the same Rule 106.




                              p. 4332
Honorable Joe Resweber          - Page 2    (H-1054)



     In Attorney General Opinion S-87      (1953) at 2 this office
stated:

              Fee statutes are strictly construed and
            fees are not permitted by implication.
            Binford v. Robinson, 112 Tex. 86, 244 S.W.
807 (1922); McCalla v. City of Rockdale,
            112 Tex. 209, 246 S.W. 654 (1922).

In light of the general rule noted in S-87 and the provision
for personal service and service by mail in the same rule, in
our opinion article 3933a was intended to apply to service
by mail. Accordingly, a sheriff or constable may receive only
the fees specified in article 3933a for service of citation
by mail; he may not recover the cost of postage.

                          SUMMARY

            The fee for service of citation by mail
            is governed by article 3933a, V.T.C.S. A
            sheriff or constable may not recover the
            costs of postage in addition to the fees
            authorized by article 3933a.




                              / Attorney General of Texas

APPROVED:




Opinion Committee

jst




                             p. 4333